Case 14-18634        Doc 40     Filed 05/07/19     Entered 05/07/19 13:30:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-18634
         Anthony C McFarland
         Sherry D McFarland
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2014.

         2) The plan was confirmed on 08/08/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $58,776.00.

         10) Amount of unsecured claims discharged without payment: $39,424.96.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-18634       Doc 40         Filed 05/07/19    Entered 05/07/19 13:30:26                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $32,535.00
        Less amount refunded to debtor                             $135.00

 NET RECEIPTS:                                                                                     $32,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,559.98
     Other                                                                     $10.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,569.98

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC               Unsecured      1,208.01         838.64           838.64          89.71       0.00
 CASHNETUSA.COM                    Unsecured           1.00        114.20           114.20          12.22       0.00
 CERASTES LLC                      Unsecured           1.00        940.00           940.00        100.55        0.00
 CHECK N GO                        Unsecured           1.00      2,291.13         2,291.13        245.08        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         597.07        200.00           200.00          21.39       0.00
 H&R ACCOUNTS INC                  Unsecured      1,580.07       1,580.07         1,580.07        169.02        0.00
 IDEALGELT                         Unsecured      1,225.00       1,225.00         1,225.00        131.04        0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured         415.67        719.29           719.29          76.94       0.00
 ILLINOIS DEPT OF REVENUE          Priority          200.00        892.16           892.16        892.16        0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA         113.60           113.60          12.15       0.00
 INTERNAL REVENUE SERVICE          Unsecured         356.00        356.00           356.00          38.08       0.00
 INTERNAL REVENUE SERVICE          Priority       1,882.18       1,882.18         1,882.18      1,882.18        0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         430.00        430.00           430.00          46.00       0.00
 PEOPLES GAS LIGHT & COKE CO       Unsecured         140.11        140.11           140.11          14.99       0.00
 PRESTIGE FINANCIAL SERVICES       Unsecured            NA       4,828.77         4,828.77        516.54        0.00
 PRESTIGE FINANCIAL SERVICES       Secured        8,900.00       8,900.00         8,900.00      8,900.00     738.24
 QUANTUM3 GROUP                    Unsecured           1.00        830.00           830.00          88.79       0.00
 RESURGENT CAPITAL SERVICES        Unsecured            NA         150.00           150.00          16.05       0.00
 PRESTIGE FINANCIAL SERVICES       Unsecured         339.35           NA               NA            0.00       0.00
 RIVER FOREST IMAGING              Unsecured           1.00           NA               NA            0.00       0.00
 SEATTLE SERVICE BUREAU            Unsecured           1.00           NA               NA            0.00       0.00
 SOLOMON INTERNET                  Unsecured           1.00           NA               NA            0.00       0.00
 SPEEDY CASH                       Unsecured         650.85           NA               NA            0.00       0.00
 SSM GROUP                         Unsecured           1.00           NA               NA            0.00       0.00
 SSM GROUP LLC                     Unsecured           1.00           NA               NA            0.00       0.00
 STAR CASH PROCESSING              Unsecured           1.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-18634       Doc 40     Filed 05/07/19    Entered 05/07/19 13:30:26             Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim       Principal      Int.
 Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
 IDES                          Unsecured      8,640.00            NA           NA            0.00       0.00
 HSBC BANK                     Unsecured           1.00           NA           NA            0.00       0.00
 AT&T                          Unsecured           1.00           NA           NA            0.00       0.00
 CENTER FOR SPORTS ORTHOPAEDIC Unsecured         164.00           NA           NA            0.00       0.00
 TIDEWATER CREDIT SERVICE      Unsecured         493.88           NA           NA            0.00       0.00
 VERIZON WIRELESS              Unsecured           1.00           NA           NA            0.00       0.00
 VILLAGE OF WESTCHESTER        Unsecured      1,090.62            NA           NA            0.00       0.00
 VILLAGE OF RADIOLOGY          Unsecured           1.00           NA           NA            0.00       0.00
 WEST SIDE PATHOLOGY           Unsecured           1.00           NA           NA            0.00       0.00
 WEST SUBURBAN MEDICAL CENTER Unsecured       1,050.28            NA           NA            0.00       0.00
 WEST SUBURBAN PRO RECEIVABLE Unsecured            1.00           NA           NA            0.00       0.00
 ADVENTIST GLENOAKS HOSPITAL   Unsecured         134.23           NA           NA            0.00       0.00
 AMERICAN INFOSOURCE           Unsecured      2,291.13            NA           NA            0.00       0.00
 AMERICASH LOANS               Unsecured         463.64           NA           NA            0.00       0.00
 ATHLETICO                     Unsecured      2,501.05            NA           NA            0.00       0.00
 CASH AMERICA NET OF ILLINOIS  Unsecured           1.00           NA           NA            0.00       0.00
 COMCAST                       Unsecured           1.00           NA           NA            0.00       0.00
 COMED                         Unsecured           1.00           NA           NA            0.00       0.00
 COMED                         Unsecured      1,109.89            NA           NA            0.00       0.00
 CREDIT PROTECTION DEPOT       Unsecured           1.00           NA           NA            0.00       0.00
 DISCOUNT ADVANCES             Unsecured           1.00           NA           NA            0.00       0.00
 ELMHURST MEMORIAL HEALTHCAR Unsecured           104.28           NA           NA            0.00       0.00
 FIRST CASH ADVANCE            Unsecured           1.00           NA           NA            0.00       0.00
 GENZYME GENETICS              Unsecured           1.00           NA           NA            0.00       0.00
 MAGNUM CASH ADVANCE           Unsecured           1.00           NA           NA            0.00       0.00
 MALCOLM S GERALD & ASSOC      Unsecured         706.88           NA           NA            0.00       0.00
 METRO SOUTH MEDICAL CENTER    Unsecured         367.86           NA           NA            0.00       0.00
 MYCASHNOW                     Unsecured           1.00           NA           NA            0.00       0.00
 NATIONAL RECOVERY             Unsecured           1.00           NA           NA            0.00       0.00
 NATIONAL SERVICE              Unsecured           1.00           NA           NA            0.00       0.00
 NEWPORT MEDICAL ASSOC         Unsecured           1.00           NA           NA            0.00       0.00
 NEWPORT MEDICAL ASSOC         Unsecured         228.00           NA           NA            0.00       0.00
 NORTHWAY FINANCIAL LOAN       Unsecured           1.00           NA           NA            0.00       0.00
 NORTHWESTERN MEMORIAL HOSPIT Unsecured            1.00           NA           NA            0.00       0.00
 ONE IRON VENTURES             Unsecured           1.00           NA           NA            0.00       0.00
 PAYDAY ONE                    Unsecured           1.00           NA           NA            0.00       0.00
 PAYDAY ONE                    Unsecured           1.00           NA           NA            0.00       0.00
 CBCS                          Unsecured           1.00           NA           NA            0.00       0.00
 CBE GROUP                     Unsecured           1.00           NA           NA            0.00       0.00
 INTEGRITY ADVANCE             Unsecured           1.00           NA           NA            0.00       0.00
 INTERNAL REVENUE SERVICE      Unsecured         356.00           NA           NA            0.00       0.00
 T MOBILE                      Unsecured           1.00      1,908.18     1,908.18        204.12        0.00
 TIDEWATER FINANCE COMPANY     Unsecured            NA       4,276.12     4,276.12        457.42        0.00
 TIDEWATER FINANCE COMPANY     Secured        7,950.00       7,950.00     7,950.00      7,950.00     617.35
 US DEPARTMENT OF EDUCATION    Unsecured     29,241.95     33,747.70     33,747.70      3,610.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-18634        Doc 40      Filed 05/07/19     Entered 05/07/19 13:30:26             Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $16,850.00         $16,850.00           $1,355.59
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $16,850.00         $16,850.00           $1,355.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,774.34          $2,774.34              $0.00
 TOTAL PRIORITY:                                          $2,774.34          $2,774.34              $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,688.81          $5,850.09              $0.00


 Disbursements:

         Expenses of Administration                             $5,569.98
         Disbursements to Creditors                            $26,830.02

 TOTAL DISBURSEMENTS :                                                                     $32,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
